Title: Circular to the States, 26 August 1779
From: Washington, George
To: 


        
          Gentlemen.
          Head Quarters West-point 26th August 1779.
        
        I have the honor to inclose a list of sundry officers belonging to your State who have been in captivity, and are reported by the commissary of prisoners as violators of parole. A conduct of this kind so ignominious to the individuals themselves, so dishonorable to their country, and to the service in which they have been engaged—and so injurious to those gentlemen who were associated with them in misfortune, but preserved their honor—demands that every measure should be taken to deprive them of the benefit of their delinquency, and to compel their return. We have pledged ourselves to the enemy to do every thing in our power for this purpose, and in consequence I directed Mr Beatty Commissary of prisoners, to issue the summons, which you will probably have seen in the public papers. But as it is likely to have a very partial operation, I find it necessary in aid of it, to request the interposition of the executive powers of the different States, to enforce a compliance. Most of these persons never having been, and none of them now being in Continental service, military authority will hardly be sufficient to oblige them to leave their places of residence, and return to captivity against their inclinations: neither will it be difficult for them to elude a military search, and keep themselves in concealment. I must therefore intreat that you will be pleased to take such measures, as shall appear to you proper and

effectual to produce their immediate return. This will be rendering an essential service to our officers in general in captivity, will tend much to remove the difficulties, which now lie in the way of exchanges, and to discourage the practice of violating paroles in future. I have the honor to be with the greatest respect and esteem Your most obt hble servt
        
          G. Washington
        
      